The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 and 23-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Although the specification recites that “the notch 109 may be formed by the <111> crystallographic plane that is selectively etched with commonly known wet-etching processes” and “wherein the non-planar surface of the substrate is defined by the <111> crystallographic plane of the substrate”, there is no support in the specification as filed for the claimed limitation of “the notched surface has an exposed <111> crystallographic plane that extends from a center of the notched surface to the vertical sidewall of the STI layer”, as recited in claims 1 and 23.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 8-15, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Rachmady et al. (2014/0225065 Al) in view of Sanchez et al. (2014/0329376) and Hidaka et al. (2004/0140536).Regarding claim 1, Rachmady et al. teach in figures 3A-3M and related text a method for forming a microelectronic device, comprising:
forming a multi-layer stack 304 within a trench formed in a shallow trench isolation (STI) layer 305, 
wherein the multi-layer stack 304 comprises at least a channel layer 343 (see paragraph ]0033]), a release layer 310 formed below the channel layer (343), and a buffer layer (311) formed below the channel layer (343) (para. [0034-0036]);
wherein the buffer layer 311 is formed over a substrate layer 301,
wherein the substrate layer has a notched surface (the notch or indentation in substrate layer 301, as depicted in figure 3C, since a notch is defined as “an indentation or a deep recess on the edge or surface of something”) and wherein the notched surface has an uppermost point in contact with a vertical sidewall of the STI layer;
recessing the STI layer 3305 so that a top surface of the STI layer (305) is below a top surface of the release layer (310) (para. [0034]);
removing the release layer 310 with an etching process that selectively removes the release layer (310) relative to the channel layer (343) (para. [0051]).

Rachmady et al. do not explicitly disclose wherein growth of the multi-layer stack is confined by the STI layer and wherein the substrate layer has a notched surface and wherein the notched surface has an uppermost point in contact with a vertical sidewall of the STI layer.
Sanchez et al. teach in figures 3D and related text a method for forming a microelectronic device, wherein growth of the multi-layer stack (310,320 and 330) is confined by the STI layer (210) and wherein the substrate layer (208) has a notched surface, (para. [0024-0031]), and wherein the notched surface has an uppermost point in contact with the STI layer.
Hidaka et al. teach in figures 12C and related text a multi-layer stack 102, 103 is confined by an STI layer 105 and wherein the substrate layer 101 has a notched surface (or indentation) and wherein the notched surface has an uppermost point in contact with a vertical sidewall of the STI layer 105.
Hidaka et al., Rachmadyet al. and Sanchez et al. are analogous art because they are directed to forming microelectronic device comprising shallow trench isolation layers and one of ordinary skill in the art would have had a reasonable expectation of success to modify Rachmady et al. because they are from the same field of endeavor.
It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to confine the growth of the multi-layer stack by the STI layer and wherein the substrate layer has a notched surface and wherein the notched surface has an uppermost point in contact with the STI layer, as taught by Sanchez et al., and to confine the multi-layer stack by an STI layer and wherein the substrate layer has a notched surface (or indentation) and wherein the notched surface has an uppermost point in contact with a vertical sidewall of the STI layer, as taught by Sanchez et al., in Rachmadyet al. in order to form the shape of the substrate (having a notched surface) such that it decreases the amount of defects formed in the multi-layer stack resulting in a device layer having improved electron mobility or providing improved device layer characteristics (para. [00440039]) and in order to simplify the processing steps of making the device by using conventional STI layer comprising vertical sidewalls, respectively.


Note that such modification would have involved a mere change in the shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art In re Dailey, 357 F.2d 669,149 USPQ 47 (CCPA 1966).

The combined device includes a notched surface which has an uppermost point in contact with the STI layer.

Regarding the claimed limitation of “wherein the notched surface has an exposed <111> crystallographic plane that extends from a center of the notched surface to the vertical sidewall of the STI layer”, Rachmady et al. teach in, for example, paragraph [0047] that substrate 301 is a single crystalline material having a <111> orientation.  Since the substrate layer in the combined device has a notched surface, then the notched surface will also have a <111> orientation.  
Therefore, the combined device includes a notched surface having an exposed <111> crystallographic plane that extends from a center of the notched surface to the vertical sidewall of the STI layer, as required by the claims.

Regarding claim 2, Rachmady et al. teach in figures 3A-3M and related text that the STI layer (305) is formed over the substrate layer (102), and wherein the multi-layer stack (304) is epitaxially grown over the substrate layer (102) (para. [0020 and 0032]).

Regarding claim 3, Rachmady et al. teach in figures 3A-3M and related text that the buffer layer (311), the release layer (310) and the channel layer (343) are eacha lll-V semiconductor material and the substrate layer (102) is a silicon layer (para. [0021).

Regarding claim 4, Rachmady et al. teach in figures 3A-3M and related text that the buffer layer (311) is GaAs, poly-GaAs, or InP, the release layer (310) is InP, and the channel layer (343) is lnGaAs(para. [0021]).

Regarding claim 5, Rachmady et al. teach in figures 3A-3M and related text that the etching process that selectively removes the release layer (310) relative to the channel layer (343) is a wet-etching process that includes HCL and H2SO4 (para. [0051]).

Regarding claim 8, Rachmady et al. teach in figures 3A-3M and related text that the release layer (310) has a thickness to width ratio that is 3:2 or greater (para. [0035]).

Regarding claim 9, Rachmady et al. teach in figures 3A-3M and related text that the channel layer (343) is a nanowire channel layer (343) or a nanoribbon channel layer (343) (para. [0021]).

Regarding claim 10, Rachmady et al. teach in figures 3A-3M and related text forming a sacrificial gate electrode (326) over a portion of the multi-layer stack (304) and the STI layer(305) subsequent to recessing the STI layer (305) below the channel layer(343) and below a top surface of the release layer (310); and forming sidewall spacers (330) along sidewalls of the sacrificial gate electrode (326) (para. [0049]).

Regarding claim 11, Rachmady et al. teach in figures 3A-3M and related text removing portions of the multi-layer stack (304) that are not covered by the sacrificial gate electrode (326); and forming a replacement source/drain (SID) region (338/339) where the removed portions of the multi-layer stack (304) were formed (para. [0042]).

Regarding claim 12, Rachmady et al. teach in figures 3A-3M and related text forming an interlayer dielectric (ILD) layer (340) over the portions of the STI layer (305) and the multi-layer stack (304) that are not covered by the sacrificial gate electrode (326) or the sidewall spacers (330) (para. [0042]).

Regarding claim 13, Rachmady et al. teach in figures 3A-3M and related text removing the sacrificial gate electrode (326) prior to removing the release layer (310); forming a bottom gate isolation layer (348) over an exposed surface of the buffer layer (311) that is between the sidewall spacers (330); forming a gate dielectric layer (350) over the exposed surfaces of the channel layer (343) that are between the sidewall spacers (330) and forming a gate electrode around the portion of the channel layer (343) that is between the sidewall spacers (330) (para. [0049-0053]).

Regarding claim 14, Rachmady et al. teach in figures 3A-3M and related text that the multi-layer stack (304) further comprises a second release layer (310) formed above a top surface of the channel layer (343), and a second channel layer (343) formed above a top surface of the second release layer (310) (para. [0033 and 0053]).

Regarding claim 15, Rachmady et al. teach in figures 3A-3M and related text that the etching process that selectively removes the release layer (310) relative to the channel layer (343) also selectively removes the second release layer (310) relative to the second channel layer (343) (para. [0051]).

Regarding claim 23, Rachmady et al. teach in figures 3A-3M and related text a method for forming a microelectronic device, comprising:
forming a multi-layer stack (304) within a trench formed in a shallow trench isolation (STI) layer (305), wherein the multi-layer stack(304) comprises at least a channel layer(343), a release layer (310) formed below the channel layer (343), and a buffer layer (311) formed below the channel layer (343), wherein the buffer layer (311) is GaAsor poly-GaAs, the release layer (310) is InP, and the channel layer (343) is InGaAs, and wherein the release layer (310) has a thickness to width ratio that is 3:2 or greater (para. [ 0022 and 0034-0036]), and
wherein the buffer layer 311 is formed over a substrate layer 301,
wherein the substrate layer has a notched surface (the notch or indentation in substrate layer 301, as depicted in figure 3C, since a notch is defined as “an indentation or a deep recess on the edge or surface of something”) and wherein the notched surface has an uppermost point in contact with a vertical sidewall of the STI layer;
recessing the STI layer (305) so that a top surface of the STI layer (305) is below a top surface of the release layer (310) (para. [0034]);
forming a sacrificial gate electrode (326) over a portion of the multi-layer stack (304) and the STI layer (305) (para. [0049-0053]);
forming sidewall spacers (330) along sidewalls of the sacrificial gate electrode (326); removing portions of the multi-layer stack (304) that are not covered by the sacrificial gate electrode (326) (para. [0034-0036]);
forming a replacement source/drain (SID) region (338/339) where the removed portions of the multi-layer stack (304) were formed (para. 0042);
forming an interlayer dielectric (ILD) layer (340) over the portions of the STI layer (305) and the multi-layer stack (304) that are not covered by the sacrificial gate electrode (326) or the sidewall spacers (330) (para. 0042);
removing the sacrificial gate electrode (326) (para. 0050);
forming a bottom gate isolation layer (348) over an exposed surface of the buffer layer (311) that is between the sidewall spacers (330) (para. 0053);
removing the release layer (310) with an etching process that selectively removes the release layer (310) relative to the channel layer (343) (para. 0051);
forming a gate dielectric layer (350) over the exposed surfaces of the channel layer (343) that are between the sidewall spacers (330) (para. 0053);
forming a gate electrode (352) around the portion of the channel layer (343) that is between the sidewall spacers (330) (para. 0053).

Rachmady et al. do not explicitly disclose wherein growth of the multi-layer stack is confined by the STI layer and wherein the substrate layer has a notched surface and wherein the notched surface has an uppermost point in contact with a vertical sidewall of the STI layer.
Sanchez et al. teach in figures 3D and related text a method for forming a microelectronic device, wherein growth of the multi-layer stack (310,320 and 330) is confined by the STI layer (210) and wherein the substrate layer (208) has a notched surface, (para. [0024-0031]), and wherein the notched surface has an uppermost point in contact with the STI layer.
Hidaka et al. teach in figures 12C and related text a multi-layer stack 102, 103 is confined by an STI layer 105 and wherein the substrate layer 101 has a notched surface (or indentation) and wherein the notched surface has an uppermost point in contact with a vertical sidewall of the STI layer 105.
Hidaka et al., Rachmadyet al. and Sanchez et al. are analogous art because they are directed to forming microelectronic device comprising shallow trench isolation layers and one of ordinary skill in the art would have had a reasonable expectation of success to modify Rachmady et al. because they are from the same field of endeavor.
It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to confine the growth of the multi-layer stack by the STI layer and wherein the substrate layer has a notched surface and wherein the notched surface has an uppermost point in contact with the STI layer, as taught by Sanchez et al., and to confine the multi-layer stack by an STI layer and wherein the substrate layer has a notched surface (or indentation) and wherein the notched surface has an uppermost point in contact with a vertical sidewall of the STI layer, as taught by Sanchez et al., in Rachmadyet al. in order to form the shape of the substrate (having a notched surface) such that it decreases the amount of defects formed in the multi-layer stack resulting in a device layer having improved electron mobility or providing improved device layer characteristics (para. [00440039]) and in order to simplify the processing steps of making the device by using conventional STI layer comprising vertical sidewalls, respectively.

Note that such a modification would have involved a mere change in the shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art In re Dailey, 357 F.2d 669,149 USPQ 47 (CCPA 1966).

Regarding claim 24, Rachmady et al. teach in figures 3A-3M and related text that the channel layer (343) is a nanowire channel layer (343) or a nanoribbon channel layer (343) (para. 0051) (para. 0021 and 0036).

Claims 6, 7 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Rachmady et al. (2014/0225065 Al), Sanchez et al. (2014/0329376) and Hidaka et al. (2004/0140536), as applied to the claims above, and further in view of Glass et al. (2013/0161756).
Regarding claim 6, Rachmadyet al. as modified by Sanchez et al. and Hidaka et al. teach substantially the entire claimed structure, as applied to the claims above, except explicitly stating that the trench has an aspect ratio that is 2:1 or greater prior to being recessed.

Glass et al. teach in para. [0032] and figure 12 that the trench (i.e. the recess wherein the stack L2-B- L4-B is formed therein) has an aspect ratio that is 2:1 or greater prior to being recessed 
Hidaka et al., Glass et al., Rachmadyet al. and Sanchez et al. are analogous art because they are directed to microelectronic devices comprising STI layers and one of ordinary skill in the art would have had a reasonable expectation of success to modify Sanchez et al. because they are from the same field of endeavor.
It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the trench having an aspect ratio that is 2:1 or greater prior to being recessed, as taught by Glass et al., in prior art’s device in order to more efficiently etch the release layer prior to forming the channel layer.
Note that such modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art In re Rose, 105 USPQ237 (CCPA 1955).

Regarding claim 7, Rachmady et al. teach in related text that the buffer layer (311) accounts for at least a quarter of the thickness of the multi-layer stack (304) (see para. [0022 and 0035]).

Regarding claim 25, Rachmady et al. teach in related text that the buffer layer (311) accounts for at least a quarter of the thickness of the multi-layer stack (304) (see para. [0022 and 0035]).


Response to Arguments
1.	Applicants argue that prior art does not teach the claimed limitation of “the notched surface has an exposed <111> crystallographic plane that extends from a center of the notched surface to the vertical sidewall of the STI layer”, as recited in claims 1 and 23.

1.	Rachmady et al. teach in, for example, paragraph [0047] that substrate 301 is a single crystalline material having a <111> orientation.  Since the substrate layer in the combined device has a notched surface, then the notched surface will also have a <111> orientation.  

2.	Applicants argue that since “Sanchez discloses purposefully forming the uppermost points of the surface 212 to not be in contact with a vertical sidewall of the dielectric layer 210”, then “Sanchez teaches away from a structure in which uppermost points of the surface 212 are in contact with a vertical sidewall of the dielectric layer 210”.

2.	Figure 3D of Sanchez clearly depicts that the notched surface (of substrate 208) is in contact with a sidewall of the dielectric layer 210”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is 571-272-1660.  The examiner can normally be reached between the hours of 7 AM to 4 PM (Eastern Standard Time) Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





O.N.								/ORI NADAV/
6/6/2022				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800